Citation Nr: 0214358	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic lumbosacral strain, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim for an increased evaluation in excess of 
10 percent for service-connected chronic lumbar strain and 
reduced the evaluation to a noncompensable evaluation 
effective on July 10, 1997; the date on which she reopened 
her claim for a rating increase.  

In the course of the appeal the Board remanded the case to 
the RO in January 2000 for further evidentiary and procedural 
development of the increased rating issue.  The Board 
instructed the RO to develop the evidence and provide the 
veteran with a VA examination which would determine the 
degree of functional loss, if any, that was produced by her 
service-connected low back disability, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (2001).  Following these developments, the RO 
granted the veteran a 20 percent evaluation for chronic 
lumbosacral strain in a September 2000 rating decision.  The 
increased rating award was made effective on July 10, 1997; 
the date on which she reopened her claim for a rating 
increase.  

The history of the veteran's claim shows that her award of 
service connection and a 10 percent evaluation for 
lumbosacral strain had been in continuous effect since July 
19, 1990 (the date on which entitlement first arose following 
her separation from active duty) until July 10, 1997, when 
the increase to 20 percent went into effect.  In this regard, 
we note that there is no conflict with 38 C.F.R. § 3.344 
(2001), which provides for stabilization of ratings in 
continuous effect for 5 years or more.  The rating reduction 
from 10 percent to noncompensable has been negated by the 
RO's decision to increase the rating to 20 percent effective 
on the date she reopened her claim.

The 20 percent rating for lumbosacral strain was affirmed in 
a July 2001 rating decision.  In September 2002, the case was 
returned to the Board and the veteran now continues her 
appeal.  (See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993): 
On a claim for an original or an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and, thus, such 
a claim remains in controversy where less than the maximum 
available benefit is awarded.  In the present case, the 
rating schedule provides a maximum evaluation of up to a 40 
percent for lumbosacral strain; the case thus remains in 
controversy and subject to further appellate review.)


FINDINGS OF FACT

The veteran's service-connected chronic lumbosacral strain is 
currently manifested by symptomatology consisting of muscle 
spasm on extreme forward bending and pain on motion with 
recurring episodes of low back pain relieved with 
conventional therapy and nonprescription medication.


CONCLUSION OF LAW

The criteria for an increased evaluation greater than 20 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2002, in which it provided the veteran with an 
explanation of how VA would assist her in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate her 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim during the 
course of the remand which occurred during this appeal.  We 
note that she had reported receiving chiropractic treatment 
for her back disability at her RO hearing in April 1998 and 
that the January 2000 Board remand instructed the RO to 
contact the veteran and obtain further information from her 
of how her chiropractic treatment reports could be obtained.  
However, the claims file indicates that she declined respond 
to a February 2000 RO letter requesting her to provide 
further details of her treatment for her low back.   We also 
note that she has also been provided with several VA 
examinations which address the increased rating issues on 
appeal.  Finally, she has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that she sustained 
a low back injury while performing exercises in January 1990.  
Afterwards, she was treated for recurrent painful 
symptomatology of her lower back.  A military physical 
examination board report dated in April 1990 shows that she 
was diagnosed with chronic musculoskeletal strain of the 
lumbosacral spine.  The report showed decreased range of 
motion of her lumbar spine, especially on extension, and no 
neurological involvement.  X-rays at the time revealed no 
degenerative changes.  On the basis of this disability, the 
veteran was deemed to be unfit for further military service 
and was granted a medical separation from active duty on July 
18, 1990.

In an April 1991 rating decision, the Winston-Salem, North 
Carolina, VA Regional Office granted the veteran service 
connection and a 10 percent rating for chronic 
musculoskeletal strain of the lumbosacral spine at the L5 
vertebra, effective on July 19, 1990.  

On July 10, 1997, the veteran reopened her claim and sought 
entitlement to an increased evaluation, inter alia, for her 
low back disability.  Pursuant to this, she was provided with 
a VA examination in August 1997.  The report of this 
examination shows that she complained of episodic low back 
pain which occurred 1 - 2 times per month.  The back pain 
stayed localized in her lower back without advancing down her 
lower extremities and there were no bowel or bladder symptoms 
associated with the pain.  The pain would clear up within a 
day and was treated by the veteran with nonprescription 
medications.  Physical examination revealed forward flexion 
from zero to 110 degrees, no evidence of neurological 
involvement of her low back with her lower extremities and no 
pain on palpation of her spine and paraspinal muscles.  X-
rays revealed normal alignment of her lumbosacral vertebrae 
and no evidence of degenerative changes in this region.  The 
diagnosis was low back pain with spasms with episodes of low 
back pain approximately 1 - 2 times per month of short 
duration.  The examiner commented that the veteran displayed 
good muscle tone, good range of motion and no evidence of 
neurological changes.  

In April 1998, the veteran appeared at the RO and presented 
oral testimony in support of her claim before an RO hearing 
officer.  The transcript of a hearing shows the veteran 
testified, in pertinent part, that she would experience 
episodes of low back pain several times per week or  several 
times per month that it felt as if there were a tense knot in 
her lower back.  Between episodes, she would feel a little 
tightness or discomfort in her lower back if she tried to 
bend over all the way forward.  Prolonged sitting and 
standing aggravated her back.  She denied having any 
instability of her back.  She described her back symptoms as 
a tightening sensation in her back muscles.  She reported 
that she was employed as a police officer and that her low 
back pain occasionally interfered with her ability to pursue 
her duties.  She stated that her job involved a lot of 
administrative tasks which required that she be in a seated 
position for prolonged periods of time and that this would 
cause her back to hurt.  She also  reported that she was 
taking college classes and that she needed to switch her 
seated position frequently as the prolonged sitting irritated 
her back.  She informed the hearing officer that she had 
recently begun receiving treatment by a chiropractor for her 
back pain.  She also used nonprescription pain medication and 
hot baths to relieve her symptoms. 

The report of an August 2000 VA medical examination shows 
that the veteran complained of episodic low back pain which 
occurred 1 - 2 times per week which she relieved with 
nonprescription medication and application of ice packs.  She 
reported an occasional sense of weakness in her back and a 
tingling sensation down her lower extremities during some 
episodes.   She complained of morning stiffness, easy 
fatigability and diminished endurance.  Some episodes of low 
back pain occasionally developed without any apparent 
provoking stimulus.  She denied having loss of bladder and 
bowel function.  She noted that her back pain would flare up 
depending upon her activity, especially with high physical 
activity as when she would go running or swimming or with 
sitting or standing for prolonged periods of time.  She 
reported that she performed exercise to strengthen her low 
back muscles and that she ran 1 -2 times per week, rode a 
bicycle and belonged to a swimming team.  She stated that she 
lifted objects in a manner which put the stress on her leg 
muscles to preserve her lower back.  She reported that she 
worked at a women's shelter and that she was taking classes 
to become a teacher.  She stated that the primary effect of 
her low back disability was that it caused her to be very 
uncomfortable on a daily basis, especially when sitting.  
Occasionally her pain interfered with her sleep.

Physical examination in August 2000 shows that the veteran 
was well developed and in no acute distress during the 
evaluation.  Range of motion testing revealed forward flexion 
of zero to 75 degrees, backward extension from zero to 30 
degrees, lateral flexion from zero to 35 degrees, 
bilaterally, with discomfort on extension and lateral bending 
and complaints of low back pain which persisted even 15 
minutes after testing.  Tenderness on palpation of her 
lumbosacral junction with right and left paravertebral spasm 
at the lower lumbar region was observed.  X-rays revealed 
unremarkable views of the lumbar spine with no significant 
interval change compared to prior films from August 1997.  
The pertinent diagnosis was chronic low back pain with 
bilateral paravertebral spasm.

The report of a July 2001 VA examination shows that the 
veteran's claims file was reviewed by the examiner prior to 
the evaluation.  At the time of the examination the veteran 
presented complaints of intermittent low back pain and spasms 
in her left lumbosacral region which usually occurred when 
performing flexion bias activities and occasionally when 
seated for more than a half hour period.  She denied lower 
extremity pain.  She denied having back weakness or 
occasional fatigability of her low back muscles and denied 
incoordination relating to her low back pain.  She appeared 
to be comfortable on physical examination and displayed 
normal station and gait.  Her general movements about the 
examination room were unrestricted.  Range of motion testing 
of her lumbar spine revealed forward flexion from zero to 80 
degrees with pain reported in the left lumbosacral region.  
However, the examiner did not find the pain to be consistent 
and there was no abnormal movement or muscle guarding 
observed during range of motion testing of the veteran's 
lumbar spine.  She was able to perform backward extension of 
her lumbar spine to 40 degrees without pain, and lateral flex 
to 30 degrees without pain, bilaterally.  The examiner did 
not observe any atrophy or obvious spasm of the veteran's 
lumbar or lower extremity musculature.  There was no presence 
of changes suggestive of disuse secondary to low back pain.  
The examiner reported that there were no findings that 
suggested functional impairment due to pain.  The examiner's 
assessment was as follows:

"On today's physical examination I did not find 
any findings that would suggest functional loss 
or loss due to painful lumbar spine range of 
motion."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the VA examiner who 
conducted the examination of July 2001 indicated whether or 
not the veteran had experienced pain, tightness or other 
limiting symptomatology at the extremes of the ranges of 
motion of her lumbar spine.  Ranges of motion in degrees were 
provided, as was notation of the veteran's accounts of her 
own functional limitations and discussion by the examiner of 
the issue of functional loss.  Therefore, the issue of 
functional loss has been adequately addressed for rating 
purposes, pursuant to DeLuca.

The medical evidence shows that the veteran's service-
connected low back disability does not involve residuals of a 
vertebral fracture.  In addition, the medical evidence does 
not show ankylosis of her lumbar spine or limitation of 
lumbar motion akin to ankylosis, such that Diagnostic Codes 
5285, 5286 and 5289 of 38 C.F.R. § 4.71a (2001) may be 
applied in the present case.  Furthermore, the medical 
evidence does not demonstrate that the veteran has any 
neuropathy associated with her chronic lumbosacral strain.  
We therefore find that Diagnostic Codes 5293 and 5294 of 
38 C.F.R. § 4.71a (2001), which pertains to sciatic 
neuropathy and sacroiliac injury and weakness, are not 
applicable in the present case.  In this regard, we note that 
during the course of this appeal Diagnostic Codes 5293/5294 
of 38 C.F.R. § 4.71a was revised and that the revisions to 
this Code in the rating schedule went into effect on 
September 23, 2002.  Ordinarily, in such cases the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule and rate the disability in 
question using the version of the regulations which are most 
favorable to the veteran's claim for a rating increase, 
whether they be from the old ratings schedule or from the 
newly promulgated one.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, as the changes made to 38 C.F.R. 
§ 4.71a regarding ratings for low back disabilities affect 
only the provisions of Diagnostic Codes 5293/5294.  As 
previously discussed, these provisions are not applicable to 
the facts of the present case on appeal.  We therefore find 
that a remand of the veteran's claim to the RO for 
consideration in the first instance of the applicability of 
these revised Codes is unnecessary as there is no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The applicable ratings codes for evaluating the veteran's low 
back disorder are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2001).  These Codes are respectively 
used to evaluate limitation of motion or lumbosacral strain. 
We note that at the present time the veteran is currently 
rated as 20 percent disabled due to her service-connected low 
back disability.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion warrants a 40 
percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5295 is used for 
evaluating lumbosacral strain and provides for a 20 percent 
evaluation when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Assignment of a 40 percent evaluation is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Applying the aforementioned criteria to the facts of the 
case, the Board concludes that an increased rating in excess 
of 20 percent for the veteran's service-connected chronic 
lumbosacral strain is not warranted on the basis of the 
objective medical evidence.  VA examination reports dated 
from 1997 to 2001 show that she experienced pain, 
paravertebral muscle spasm and moderate limitation of motion 
due to pain on forward flexion.  Range of motion study during 
this period shows that she had no less than 75 degrees of 
forward flexion due to pain, no less than 30 degrees of 
backward extension, and no less than 30 degrees of lateral 
flexion, bilaterally.  We note that she experiences recurrent 
episodes of low back pain once or twice per week but the 
evidence shows that these acute episodes resolve within a day 
and respond to treatment with conventional therapy and 
nonprescription medications.  The current manifestations of 
disability are not consistent with the criteria for a 40 
percent rating, as the medical reports do not show listing of 
the whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending, or loss of lateral motion.

Even considering limitation of lumbosacral motion due to 
pain, we find that the objective medical evidence does not 
demonstrate that the degree of impaired movement associated 
with the veteran's low back disability more closely 
approximates severe limitation of motion.  We also find that 
the constellation of symptomatology associated with her low 
back disability does not more closely approximate symptoms 
such as listing of her whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  (See 38 C.F.R. § 4.7 (2001).)  We further 
note that the VA examiner who evaluated the veteran in July 
2001 did not observe any findings that suggested to the 
physician that she had functional impairment of her lumbar 
spine due to painful range of motion.  In view of the 
foregoing, we find that her appeal for an increased 
evaluation in excess of 20 percent for chronic lumbosacral 
strain must be denied.  

Lastly, we find that the evidence does not currently 
demonstrate that the veteran's service-connected low back 
disability produces such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Thus, a referral of this case to the Director of 
the VA Compensation and Pension Service for consideration of 
the application of an extraschedular rating for service-
connected chronic lumbosacral strain, under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001), is not warranted.


ORDER

An increased evaluation in excess of 20 percent for service-
connected chronic lumbosacral strain is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

